TEMPLETON GLOBAL OPPORTUNITIES TRUST SUB-ADVISORY AGREEMENT THIS SUB-ADVISORY AGREEMENT (“AGREEMENT”) made as of the 14th day of January, 2011, and amended as of May 1, 2014, by and between TEMPLETON INVESTMENT COUNSEL, LLC (“TICL”), a Delaware limited liability company, and TEMPLETON ASSET MANAGEMENT LTD. (“TAML”), a corporation organized under the laws of and based in Singapore. WITNESSETH WHEREAS, TICL, pursuant to an investment management agreement dated as of February 28, 2006, and amended and restated as of May 1, 2014 (“Investment Management Agreement”), has been retained to render investment advisory services to Templeton Global Opportunities Trust (the “Fund”), an investment management company registered with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, TICL and TAML are each registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and engaged in the business of supplying investment management services, as an independent contractor; and WHEREAS, from time to time, members of the Fund’s portfolio management team will be employed by TAML, and TICL wishes to enter into this Agreement with TAML to enable such persons to perform their responsibilities as members of the Fund’s portfolio management team. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties hereto, intending to be legally bound hereby, mutually agree as follows: 1. APPOINTMENT OF TAML In accordance with and subject to the Investment Management Agreement, TICL hereby appoints TAML to perform portfolio selection services described herein for investment and reinvestment of the Fund’s investment assets, subject to the control and direction of the Fund’s Board of Trustees, for the period and on the terms hereinafter set forth. TAML accepts such appointment and agrees to furnish the services hereinafter set forth for the compensation herein provided. TAML shall for all purposes herein be deemed to be an independent contractor and shall, except as expressly provided or authorized, have no authority to act for or represent the Fund or TICL in any way or otherwise be deemed an agent of the Fund or TICL. 2. OBLIGATIONS OF AND SERVICES TO BE PROVIDED BY TAML (a) TAML shall provide the following services and assume the following obligations with respect to the Fund: IMG # 1291357 v.2 (1) The investment of the assets of the Fund shall at all times be subject to the applicable provisions of the Agreement and Declaration of Trust, the Bylaws, the Registration Statement, the current Prospectus and the Statement of Additional Information of the Fund and shall conform to the investment objectives, policies and restrictions of the Fund as set forth in such documents and as interpreted from time to time by the Board of Trustees of the Fund and by TICL. Within the framework of the investment objectives, policies and restrictions of the Fund, and subject to the supervision of TICL and the Fund’s Board of Trustees, TAML shall have the sole and exclusive responsibility for the making and execution of all investment decisions for the Fund. (2) In carrying out its obligations to manage the investments and reinvestments of the assets of the Fund, TAML shall: (1) obtain and evaluate pertinent economic, statistical, financial and other information affecting the economy generally and individual companies or industries, the securities of which are included in the Fund’s investment portfolio or are under consideration for inclusion therein; (2) formulate and implement a continuous investment program for the Fund consistent with the investment goal(s) and related investment policies for the Fund as set forth in the Fund’s registration statement, as amended from time to time; and (3) take such steps as are necessary to implement the aforementioned investment program by purchase and sale of securities including the placing, or directing the placement through an affiliate of TAML, of orders for such purchases and sales. (3) In connection with the purchase and sale of securities of the Fund, TAML shall arrange for the transmission to TICL and the Custodian for the Fund on a daily basis such confirmation, trade tickets and other documents as may be necessary to enable them to perform their administrative responsibilities with respect to the Fund’s investment portfolio. With respect to portfolio securities to be purchased or sold through the Depository Trust Company, TAML shall arrange for the automatic transmission of the I.D. confirmation of the trade to the Custodian of the Fund. TAML shall render such reports to TICL and/or to the Fund’s Board of Trustees concerning the investment activity and portfolio composition of the Fund in such form and at such intervals as TICL or the Board may from time to time require. (4) TAML shall, in the name of the Fund, place or direct the placement of orders for the execution of portfolio transactions in accordance with the policies with respect thereto, as set forth in the Fund’s Registration Statement, as amended from time to time, and under the Securities Act of 1933, Securities Exchange Act of 1934 and the 1940 Act. In connection with the placement of orders for the execution of the Fund’s portfolio transactions, TAML shall create and maintain all necessary brokerage records of the Fund in accordance with all applicable laws, rules and regulations, including but not limited to, records required by Section 31(a) of the 1940 Act. All records shall be the property of the Fund and shall be available for inspection and use by the SEC, the Fund or any person retained by the Fund. Where applicable, such records shall be maintained by TAML for the period and in the place required by Rule 31a-2 under the 1940 Act. (5) In placing orders or directing the placement of orders for the execution of portfolio transactions, TAML shall select brokers and dealers for the execution of the Fund’s transactions. In selecting brokers or dealers to execute such orders, TAML is expressly authorized to consider the fact that a broker or dealer has furnished statistical, research or other information or services which enhance TAML’s investment research and portfolio management capability generally. It is further understood in accordance with Section 28(e) of the Securities Exchange Act of 1934, as amended, that TAML may negotiate with and assign to a broker a commission which may exceed the commission which another broker would have charged for effecting the transaction if TAML determines in good faith that the amount of commission charged was reasonable in relation to the value of brokerage and/or research services (as defined in Section 28(e)) provided by such broker, viewed in terms either of the Fund or TAML’s overall responsibilities to TAML’s discretionary accounts. 2 IMG # 129 1357 v.2 (b) TAML shall use the same skill and care in providing services to the Fund as it uses in providing services to fiduciary accounts for which it has investment responsibility. TAML will conform with all applicable rules and regulations of the SEC. 3. EXPENSES During the term of this Agreement, TAML will pay all expenses incurred by it in connection with its activities under this Agreement other than the costs of securities (including brokerage commissions, if any) purchased by the Fund. 4. COMPENSATION (a) In payment for the investment sub-advisory services to be rendered by TAML in respect of the Fund hereunder, TICL shall pay to TAML as full compensation for all services hereunder a monthly fee at the annual rate of the Fund’s daily net assets, as listed below, less any amount paid to the Fund’s other sub-advisor, Franklin Templeton Investments (Asia) Limited: 0.675%, up to and including $1 billion; 0.657% over $1 billion, up to and including $5 billion; 0.639% over $5 billion, up to and including $10 billion; 0.621% over $10 billion, up to and including $15 billion; 0.603% over $15 billion, up to and including $20 billion; and 0.585% over $20 billion. The fee shall be payable in U.S. dollars on the first business day of each month as compensation for the services to be rendered and obligations assumed by TAML during the preceding month The advisory fee under this Agreement shall be payable on the first business day of the first month following the effective day of this Agreement and shall be reduced by the amount of any advance payments made by TICL relating to the previous month. (b) If this Agreement is terminated prior to the end of any month, the monthly fee shall be prorated for the portion of any month in which this Agreement is in effect which is not a complete month according to the proportion which the number of calendar days in the month during which the Agreement is in effect bears to the total number of calendar days in the month, and shall be payable within 10 days after the date of termination. 3 IMG # 1291357 v.2 5. RENEWAL AND TERMINATION This Agreement shall become effective as of the date first written above and shall continue in effect for one year, and shall continue thereafter so long as such continuance is specifically approved at least annually by (i) the Board of Trustees of the Fund or (ii) a vote of a majority of the Fund’s outstanding voting securities, provided that in either event the continuance is also approved by a vote of the majority of the Board of Trustees who are not interested persons of any party to this Agreement, by a vote cast in person at a meeting called for the purpose of voting on such approval. The annual approvals provided for herein shall be effective to continue this Agreement from year to year if given within a period beginning not more than ninety (90) days prior to April 30 of each applicable year, notwithstanding the fact that more than three hundred sixty-five (365) days may have elapsed since the date on which such approval was last given. This Agreement may be terminated at any time without payment of any penalty: (i) by the Fund’s Board of Trustees or by a vote of a majority of the outstanding voting securities of the Fund on sixty days’ prior written notice to TAML, or (ii) by either party hereto upon sixty days’ prior written notice to the other.
